                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

MANDEL MCDONALD BENSON,

      Petitioner,                               JUDGMENT IN A CIVIL CASE

v.                                                  Case No. 18-cv-670-bbc

WARDEN MARSKE,

      Respondent.


      This action came for consideration before the court with District Judge
Barbara B. Crabb presiding. The issues have been considered and a decision has been
rendered.


      IT IS ORDERED AND ADJUDGED that judgment is entered denying Mandel

McDonald Benson’s petition for a writ of certiorari under 28 U.S.C. § 2241 and

dismissing this case.


             /s/                                                11/16/2018
           Peter Oppeneer, Clerk of Court                         Date
